PER CURIAM.
We have sua sponte withdrawn our previously issued opinion in this case and substituted this opinion in its place, to correct the caption and identify all party respondents.
*127The state’s petition for writ of certiorari is granted. We quash the trial court order compelling disclosure and remand the cause to the trial court to conduct an in-camera hearing to determine whether the testimony of the confidential informant would be helpful to the defense. State v. Williams, 369 So.2d 416 (Fla. 3d DCA 1979). We note the absence of direct testimony of entrapment in the record.
DOWNEY, GLICKSTEIN and STONE, JJ., concur.